  Case 18-07454      Doc 61   Filed 08/31/20 Entered 09/01/20 07:45:30             Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )              BK No.: 18-07454
Charles E Ruge and Melissa J Ruge           )              (Jointly Administered)
                                            )              Chapter: 13
                                            )
                                                           Honorable David D. Cleary
                                            )
                                            )
              Debtor(s)                     )

                          ORDER AUTHORIZING LOAN REFINANCING

       Having read the MOTION TO AUTHORIZE heard the arguments of counsel, and found that
due notice has been provided, the Court hereby orders as follows:

  1) The Debtor's are authorized to, refinance the property at 801 S. Pine St., Streamwood, Il 60107,
including but not limited to removing the Debtor, Charles R Ruge from the mortgage and modifying the
current loan terms of the house to the following terms:
Loan Amount not to exceed: $155,035.46
Loan Rate not to exceed: 4.490%
Loan Payment not to exceed: $1317.33 which includes, principal, interest, taxes and insurance.

  2) The Joint Debtor, Melissa J Ruge, will now be the sole mortgagor.

  3) The Debtor, Charles E Ruge, will receive $17,361.26 from the refinancing per a divorce decree.



                                                        Enter:


                                                                 Honorable David D. Cleary
Dated: August 31, 2020                                           United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
